DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 04/14/2022, concerning Application No. 16/093,372. The amendments to the claims filed on 04/14/2022 are acknowledged. Presently, Claims 1-2, 4-5, 7-10, 12-13, and 15 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0044936, filed on 04/12/2016.

REASONS FOR ALLOWANCE
Claims 1-2, 4-5, 7-10, 12-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 9, and 15, the prior art, such as the previously cited combination of Kawae et al. (US 2015/0119710 A1) and Fan et al. (US 2013/0345565 A1), discloses wherein the processor determines that the induced displacement is in the range of the predetermined reference when a magnitude of the induced displacement is greater than or equal to a predetermined reference value. However, the limitation “a magnitude of the induced displacement” was removed from the claims in the current claim amendments.
The prior art does not teach or suggest wherein the processor determines that the first displacement is in the range of the predetermined reference when at least one of a quality index of the first ultrasound image or a strain of the object is greater than or equal to a predetermined reference value, and wherein the quality index is determined according to a speed of a shear wave induced by irradiating the first focused beam to the object, in combination with the other claimed elements.
The dependent Claims 2, 4-5, 7-8, 10, and 12-13 are allowable due to their dependency on the independent Claims 1 and 9, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793